COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00120-CR
                               NO. 02-14-00121-CR


JON PAUL REYES                                                         APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                     ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ------------

                         MEMORANDUM OPINION1
                                     ------------

      Appellant Jon Paul Reyes attempts to appeal his plea-bargained

convictions of possession of a controlled substance of one gram or more but less

than four grams. The trial court’s certifications of his right to appeal each state

that this “is a plea-bargain case, and the defendant has NO right of appeal.”

      On April 1, 2014, this court notified appellant about the statement on the

trial court’s certifications and informed him that unless he or any party desiring to
      1
       See Tex. R. App. P. 47.4.
continue the appeals filed with the court, on or before April 11, 2014, a response

showing grounds for continuing the appeals, the appeals could be dismissed.

See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Appellant filed a response, but it does

not show grounds for continuing the appeals. Therefore, we dismiss the appeals.

See Tex. R. App. P. 25.2(d), 43.2(f).



                                                  PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 8, 2014




                                        2